Name: Commission Regulation (EEC) No 1528/88 of 1 June 1988 amending Regulation (EEC) No 3598/83 on the notification of prices and fixing the list of representative wholesale markets and ports for fishery products
 Type: Regulation
 Subject Matter: trade policy;  prices
 Date Published: nan

 2. 6 . 88 Official Journal of the European Communities No L 136/9 COMMISSION REGULATION (EEC) No 1528/88 of 1 June 1988 amending Regulation (EEC) No 3598/83 on the notification of prices and fixing the list of representative wholesale markets and ports for fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1471 /88 (2), and in particular Article 15 thereof, Whereas, as a consequence of the introduction, by Regulation (EEC) No 2658/87, of a combined nomenclature based on the harmonized system, the tariff nomenclature included in Council Regulation (EEC) No 3796/81 (3) has been adapted by Council Regulation (EEC) No 3759/87 (4) with effect from 1 January 1988 ; whereas this adaptation has entailed the adaptation, by Commission Regulation (EEC) No 3940/87 (*), of certain Regulations implementing Regulation (EEC) No 3796/81 ; Whereas the adaptation of Commission Regulation (EEC) No 3598/83 (^ seems to be incomplete ; whereas, as a consequence, it is appropriate to establish the necessary complementary adaptations, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3598/83 is amended in accordance with the Annex. Article 2 This Regulation enters into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 256, 7. 9 . 1987, p. 1 . 0 OJ No L 134, 31 . 5 . 1988, p. 1 . (3) OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 359, 21 . 12. 1987, p. 1 . n OT No L 373. 31 . 12. 1987. o . 6 . (6) OJ No L 357, 21 . 12. 1983, p. 17. No L 136/10 Official Journal of the European Communities 2. 6. 88 . ANNEX The Annex to Regulation (EEC) No 3598/83 is hereby modified as follows : 1 .  In part II 'Shrimps (Crangon crangon), is replaced with 'Shrimps of the species Crangon crangon ',  In part IV, point 1 'Sardines (Sardina pilchardus)' is replaced with 'Sardines of the species Sardina pilchardus',  In part IV, point 2 'Sea bream of the species Dentex dentex and Pagellus spp.' is replaced with 'Sea bream (Dentex dentex and Pagellus spp.)',  In part V, point 3 'Squid (Illex spp.)' is replaced with 'Illex spp.' 2. In the German version, in part V, point 1 '(Loligo spp.)' is replaced with '(Loligo-Arten)'. 3 . In the Italian version :  In part II 'grigi' is deleted,  In part III 'di mare' is replaced with 'porri'. 4. In the Spanish version :   In part III 'Buyes' is replaced with 'Buey',  In part V, point 4 Sepias de las especies Sepia officinalis, Rossia macrosoma, Sepiola rondeletti ' is replaced with 'Jibias de las especies Sepia officinalis y Rossia macrosoma y globitos de la especie Sepiola rondeletti '. 5 . In the Greek version :  In part III 'Ã Ã ±Ã ²Ã ¿Ã Ã Ã ¹Ã ± is replaced with 'Ã Ã ±Ã ²Ã ¿Ã Ã Ã ¹Ã ± Ã Ã ¿Ã Ã µÃ ¯Ã ´Ã ¿Ã Ã  Cancer pagurus' and 'Ã Ã ¹Ã ºÃ Ã ¿Ã ¯ Ã ±Ã Ã Ã ± ­ Ã ºÃ ¿Ã ¯ Ã Ã ¿Ã Ã ²Ã ·Ã ³Ã ¯Ã ±Ã ' is replaced with 'Ã Ã ¹Ã ºÃ Ã ¿Ã ¯ Ã ±Ã Ã Ã ±Ã ºÃ ¿Ã ¯ Ã Ã ¿Ã Ã ²Ã ·Ã ³Ã ¯Ã ±Ã  (Nephrops norvegicus)',  In part . V, point 4 'S/r|7uai Ã Ã Ã ½ Ã µÃ ¹Ã ´Ã Ã ½ Sepia officinalis, Rossia macrosoma, Sepiola rondeletti' is replaced with 'Ã £oÃ ÃÃ ¹Ã ­Ã  (Sepia officinalis, Rossia macrosoma) Kai Ã Ã µÃÃ ¹Ã Ã »Ã µÃ  (Sepiola rondeletti)'.